


110 HR 7215 IH: Human Costs in Iraq Act of

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7215
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the reporting requirements in the Department of
		  Defense Appropriations Act, 2007 relating to military and political stability
		  in Iraq to require additional information on the number of combatants and
		  non-combatants killed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Human Costs in Iraq Act of
			 2008.
		2.Report on
			 combatants and non-combatants killed in Iraq
			(a)FindingsCongress
			 finds the following:
				(1)Understanding the
			 full spectrum of human costs of the war in Iraq gives the United States a
			 better appreciation of its effects.
				(2)After years of
			 war, there is no official mechanism that attempts to count victims of violence
			 in Iraq.
				(3)Estimates for the numbers of Iraqis killed
			 by violence since the 2003 invasion of Iraq range from 82,000 to
			 600,000.
				(4)General David Petraeus, in his testimony
			 before Congress in September 2007, provided data on the number of Iraqis
			 killed, but declined to explain how the data were gathered.
				(5)A
			 2008 report by the RAND National Defense Research Institute, An Argument for
			 Document Civilian Casualties, stated, There is a clear need for better
			 information gathering and analysis of violence against civilians in
			 Iraq..
				(b)Report
				(1)In
			 generalSection 9010(c) of
			 the Department of Defense Appropriations Act, 2007 (Public Law 109–289) is
			 amended by adding at the end the following new paragraph:
					
						(3)With respect to
				the number of Iraqi casualties, the following:
							(A)The recorded total
				number of Iraqis killed by violence.
							(B)Best efforts to
				distinguish between combatants, non-combatants, and official Iraqi Security
				Force personnel killed.
							(C)Information
				detailing the incident involving each casualty under subparagraph
				(A).
							.
				(2)CooperationIn preparing that portion of the report
			 required under paragraph (3) of section 9010 of the Department of Defense
			 Appropriations Act, 2007 (as added by paragraph (1) of this subsection), the
			 Secretary of Defense shall coordinate with the appropriate official of the
			 Ministry of Defense of the Government of Iraq.
				
